 

Exhibit 10.2

 

THE PANTRY, INC.

 

aWARD Agreement

(Awarding Performance-Based Restricted Stock to [[FIRSTNAME]] [[LASTNAME]])

 

THIS AWARD AGREEMENT (this “Agreement”) is dated as of [[GRANTDATE]] (the “Grant
Date”) by and between The Pantry, Inc., a Delaware corporation (the “Company”),
and [[FIRSTNAME]] [[LASTNAME]] (“Participant”) pursuant to The Pantry, Inc. 2007
Omnibus Plan (the “Plan”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Plan.

 

RECITALS:

 

A.        Participant is an employee of the Company and the Company considers it
desirable to give Participant an added incentive to advance the interests of the
Company and its shareholders.

 

B.        The Company now desires to grant Participant shares of common stock of
the Company, par value $.01 per share (the “Shares”) in the form of Restricted
Stock, pursuant to the terms and conditions of this Agreement and the Plan.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:

 

            1.            Grant of Restricted Stock.  The Company has granted
Participant, and Participant hereby accepts,  [[SHARESGRANTED]] Shares of
Restricted Stock at target level, having a Fair Market Value per Share of
[[MARKETPRICEATAWARD]] on the Grant Date.  The Restricted Stock is subject to
the terms and conditions stated in this Agreement and in the Plan.





 

--------------------------------------------------------------------------------

 

 



2.         Period of Restriction.   Subject to Participant’s continuing to
provide services to the Company, the restrictions set forth in this Agreement
with respect to the Shares shall lapse with respect to one-third (1/3) of the
Shares of Restricted Stock on the later of (i) each of the first, second and
third anniversaries of the Grant Date and (ii) the date that the Compensation
and Organization Committee of the Board of Directors of the Company (the
“Committee”) determines in its discretion, including without limitation through
the inclusion or exclusion of any events listed in Section 12.2 of the Plan,
that the Company has met the performance goal (the “Performance Goal”) for the
performance period (the “Performance Period”) as established by the Committee
(the “Vest Date”).    If the Performance Goal is not met, the Shares will be
forfeited.  The performance criteria for the Performance Period, the related
Performance Measure (as such term is defined in Section 12 of the Plan), the
Performance Goal, and the threshold, target and maximum performance levels are
set forth on Exhibit A.  Where performance falls between threshold and target or
target and maximum levels, the number of Shares that will vest shall be
determined on a pro rata basis. The Performance Goal will be established by the
Committee within sixty (60) days of the beginning of the Performance Period. 

 

Participant acknowledges that prior to the lapse of the applicable restrictions,
the Restricted Stock may not be sold, transferred, pledged, assigned,
encumbered, alienated, hypothecated or otherwise disposed of (whether
voluntarily or involuntarily or by operation of law by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy)).  Upon the Vest Date applicable to an Installment, the restrictions
set forth in this Agreement with respect to such Installment shall lapse, except
as may be provided in accordance with Section 9 hereof.

 

3.         Ownership.   Participant agrees that Participant’s ownership of the
Restricted Stock will be evidenced solely by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
stock transfer agent in Participant’s name.  Upon the Vest Date applicable to an
Installment, the Company shall transfer the vested shares to Participant.





2

 

 

--------------------------------------------------------------------------------

 

 



            4.         Termination.      

 

(a)     Death or Disability.  If Participant’s termination of employment or
other relationship with the Company is as a result of Participant’s death or
Disability (as such term is defined in Participant’s employment agreement or, if
Participant has no employment agreement, within the meaning of Section 22(e)(3)
of the Code), then any restrictions which would otherwise remain on any of the
three Installments of Restricted Stock at target level shall immediately lapse.

 

(b)      Retirement.  If Participant’s termination of employment or other
relationship with the Company is as a result of Participant’s Retirement (for
purposes of this Agreement, defined as Participant’s termination after attaining
age fifty-five (55) with at least ten (10) completed years of service), then the
Compensation and Organization Committee of the Board of Directors of the Company
(the “Committee”), or its delegate, in its sole discretion, may vote to
accelerate vesting of all outstanding shares to the extent that the Performance
Goal is met.  If this occurs, the restrictions set forth in this Agreement with
respect to the Shares shall immediately lapse on the date such decision was made
by the Committee, causing any restrictions which would otherwise remain on the
Stock to immediately lapse. The decision by the Committee regarding acceleration
of outstanding shares in the case of Participant’s Retirement will be made
considering the following factors: (1) Participant’s previous general
contributions to the Company, (2) Participant’s contributions on key initiatives
of the Company, (3) Participant’s years of service to the Company, (4) Financial
performance of the Company in the current fiscal year; and/or (5) Financial
performance of the Company in the previous fiscal year. 

 

If taxes become due on all Shares, then Participant will be subject to taxes and
withholding as set forth in Section 5, below. 





3

 

 

--------------------------------------------------------------------------------

 

 



(c)         Other Terminations.  If Participant’s Termination is by the Company
or an Affiliate or by Participant for any reason other than death,  Disability
or Retirement, then all Restricted Stock for which the applicable restrictions
had not lapsed prior to the date of such Termination shall be immediately
forfeited.

 

5.        Taxes and Withholdings.  Upon the Vest Date for any Installment or
such earlier dates as Participant elects pursuant to Section 83(b) of the Code,
or as of which the value of any Shares of Restricted Stock first becomes
includible in Participant’s gross income for income tax purposes, Participant
shall notify the Company if Participant wishes to pay the Company in cash, check
or with shares of Company common stock already owned for the satisfaction of any
taxes of any kind required by law to be withheld with respect to such Shares;
provided, however, that pursuant to any procedures, and subject to any
limitations as the Committee may prescribe and subject to applicable law, if
Participant does not notify the Company in writing at least fourteen (14) days
prior to the Vest Date for any Installment, then Participant will satisfy such
withholding obligations by withholding Shares otherwise deliverable to
Participant pursuant to the Restricted Stock (provided, however, that the amount
of any Shares so withheld shall not exceed the amount necessary to satisfy
required Federal, state, local and non-United States withholding obligations
using the minimum statutory withholding rates for Federal, state, local and/or
non-U.S. tax purposes, including payroll taxes, that are applicable to
supplemental taxable income). Any such election made by Participant must be
irrevocable, made in writing, signed by Participant, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.  In the event that Participant elects immediate Federal income
taxation with respect to all or any portion of this award of Restricted Stock
pursuant to Section 83(b) of the Code, Participant agrees to deliver a copy of
such election to the Company within ten (10) days after filing such election
with the Internal Revenue Service.





4

 

 

--------------------------------------------------------------------------------

 

 



6.        Rights as a Shareholder.  Participant shall have all rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock, for record dates occurring on or after the
Grant Date and prior to the date any such Shares of Restricted Stock
are forfeited in accordance with this Agreement, except that any dividends or
distributions paid in Shares or other securities (including, without limitation,
any change in the shares of Restricted Stock pursuant to Section 4.4 of the
Plan) with respect to the Restricted Stock shall, until such time as the
applicable restrictions have lapsed, be deposited with the Company or any holder
appointed pursuant to Section 3 hereof, together with a stock power endorsed in
blank or other appropriate instrument of transfer, or credited to Participant’s
book-entry account established under Section 3 hereof, as applicable, and shall
be subject to the same restrictions (including, without limitation, the need to
satisfy the applicable Performance Goals) as such Restricted Stock and otherwise
considered to be such Restricted Stock for all purposes hereunder.

 

7.        No Right to Continued Employment.   Neither the Restricted Stock nor
any terms contained in this Agreement shall confer upon Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in anyway the right of the Company,
which right is hereby expressly reserved, to terminate Participant’s employment
or service at any time for any reason.  Participant acknowledges and agrees that
any right to have restrictions on the Restricted Stock lapse is earned only by
continuing in the service of the Company or an Affiliate at the will of the
Company or such Affiliate, and satisfaction of the other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Restricted Stock or acquiring Shares hereunder.

 

8.        The Plan.  This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
requirements as may from time to time be adopted by the Committee.  In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. A copy of the Plan is available to Participant at the
Company’s principal executive offices upon request and without charge.





5

 

 

--------------------------------------------------------------------------------

 

 



9.        Compliance with Laws and Regulations.

 

(a)                 The Restricted Stock and the obligation of the Company to
sell and deliver Shares hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations and (ii) any
registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable.  Moreover, the
Company shall not deliver any certificates for Shares to Participant or any
other person pursuant to this Agreement if doing so would be contrary to
applicable law.  If at any time the Company determines, in its discretion, that
the listing, registration or qualification of Shares upon any national
securities exchange or under any state or Federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

 

(b)                 The Shares received upon the expiration of the applicable
portion of the Period of Restriction shall have been registered under the
Securities Act of 1933, as amended (“Securities Act”). If Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), Participant may not sell the Shares received except
in compliance with Rule 144. Certificates representing Shares issued to an
“affiliate” of the Company may bear a legend setting forth such restrictions on
the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.





6

 

 

--------------------------------------------------------------------------------

 

 



(c)                   If, at any time, the Shares are not registered under the
Securities Act, and/or there is no current prospectus in effect under
the Securities Act with respect to the Shares, Participant may be required to
execute, prior to the delivery of any Shares to Participant by the Company
pursuant to this Agreement, an agreement (in such form as the Company may
specify) in which Participant represents and warrants that Participant
is purchasing or acquiring the shares acquired under this Agreement for
Participant’s own account, for investment only and not with a view to the sale
or distribution thereof, and represents and agrees that any subsequent offer for
sale or distribution of any kind of such Shares shall be made only pursuant to
either (i) a registration statement on an appropriate form under the Securities
Act, which registration statement has become effective and is current with
regard to the Shares being offered or sold, or (ii) a specific exemption from
the registration requirements of the Securities Act, but in claiming such
exemption Participant shall, prior to any offer for sale of such Shares, obtain
a prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto.

 

10.      Notices.   All notices by Participant or Participant’s assignees shall
be addressed to The Pantry, Inc., 305 Gregson Drive, Cary, North Carolina 27511,
Attention: Human Resources, or such other address as the Company may from time
to time specify.  All notices to Participant shall be addressed to Participant
at Participant’s address in the Company’s records.

 

11.      Other Plans.  Participant acknowledges that any income derived from the
Restricted Stock shall not affect Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.





7

 

 

--------------------------------------------------------------------------------

 

 



12.      Clawback Provision.  It is the Company’s Policy that, consistent with
Section 954 of the Dodd-Frank Act, in the event that the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will seek to recover from any current or former executive officer of the
Company who received incentive-based compensation (including stock options and
performance shares awarded as compensation) during the 3-year period preceding
the date on which the Company is required to prepare the accounting restatement,
the amount, based on the erroneous data, in excess of what would have been paid
to the executive officer under the accounting restatement.  The Company will
implement this Policy in accordance with the rules of the Securities Exchange
Commission, as they are promulgated.  Pursuant to this agreement, Employee
agrees to promptly return to the Company any and all amounts received pursuant
to this Agreement to the extent the Company is entitled or required to recover
such amounts by the terms of (i) the Company’s Executive Compensation Recoupment
Policy or other Clawback or recoupment policy, as adopted, amended, implemented,
and interpreted by the Company from time to time, and/or (ii) Section 954 of the
Dodd-Frank Act (as may be amended) and any applicable rules or regulations
promulgated by the Securities Exchange Commission.

 

13.      Change in Control.  In event of a Change in Control (as defined in the
Omnibus Plan),  one hundred percent (100%) of the Shares of Restricted Stock set
forth in Paragraph 1 above shall vest and Participant shall not have any
additional rights relating to this grant.    

 

14.     Governing Law.  This Agreement shall be construed under and governed by
the laws of the State of Delaware without regard to the conflict of law
provisions thereof.

 

15.     Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall be deemed one
Agreement.

 





8

 

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
above written.

 

THE COMPANY:

 

THE PANTRY, INC.

 

 

 

By:                                                

Dennis G. Hatchell

President and Chief Executive Officer

   

 

 

By electronic signature the Participant enters into this Agreement pursuant to
the terms and conditions outlined above as of the date first above written.  

 

PARTICIPANT:

 

 

 

/s/ [[FIRSTNAME]] [[LASTNAME]]

[[FIRSTNAME]] [[LASTNAME]]

 

 

9

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Performance Criteria

 

The Performance Measure shall be Adjusted EBITDA defined as net income (loss)
before interest expense, net, gain (loss) on extinguishment of debt, income
taxes, impairment charges, depreciation and amortization and excluding one-time
accounting charges not forecasted.

 

The Performance Periods, Performance Goals and related multipliers shall be as
follows:

 

Performance Period

Performance Goal and Multiplier

Threshold (50%)

Target (100%)

Maximum (150%)

 

 

 

 

 

 



10

 

 

--------------------------------------------------------------------------------